Citation Nr: 1704619	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for congestive heart failure and reduced renal/kidney function as result of treatment received during VA hospitalization from December 6, 2008 to December 15, 2008.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to September 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The appeal was addressed by the merits in a May 2015 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the parties filed a Joint Motion for Partial Remand (Joint Motion) with the Court, which the Court granted in June 2016.  The parties requested that the Court not disturb the denial of the issues of entitlement to service connection for back, left knee, left hip, and left leg neurological disabilities, to include as secondary to service-connected disabilities, also addressed in the May 2015 Board decision.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  From December 6, 2008, to December 15, 2008, the Veteran was hospitalized by the VA Medical Center (VAMC) in St. Louis, Missouri, for left inner thigh cellulitis/infection and diabetic ketoacidosis and underwent an incision and drainage (I&D) surgical procedure of the left thigh on December 8, 2008.

2.  Since his December 2008 VA hospitalization and treatment, the Veteran has developed additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease.

3.  The preponderance of the competent and probative evidence of record demonstrates that the Veteran's additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease were not incurred as a result of the VA hospitalization and treatment from December 6, 2008, to December 15, 2008.


CONCLUSIONS OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability caused by the December 6, 2008, to December 15, 2008, VA hospitalization and treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The appropriate VA examinations and opinions were also obtained.  

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  

The second prong of proximate causation requires that the Veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (per curiam) (table).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for reduced kidney function/renal failure and congestive heart failure as a result of treatment received during VA hospitalization from December 6, 2008, to December 15, 2008.  The Veteran specifically contends that his renal/kidney and heart problems are due to antibiotics (specifically, Vancomycin) prescribed prior to and after his December 8, 2008 surgical procedure, described below.  He also believes that his fluids and kidney functions were improperly (or negligently) monitored during this time period and that he sustained kidney damage as a result.  He asserts that the ongoing fluid retention eventually caused his heart problems as well.

The record reflects that the Veteran was admitted to the St. Louis, Missouri VAMC on December 6, 2008, for left inner thigh cellulitis/infection, and diabetic ketoacidosis.  Upon admission, he was transferred to the intensive care unit and started on an Insulin drip.  On December 7th, the Veteran was febrile and the left thigh abscess was actively draining purulent substance.  He was placed on an antibiotic regimen of Zosyn and Vancomycin.  It was noted that the Veteran was dehydrated and he was administered fluids intravenously.  He was subsequently referred to the surgical department for possible I&D procedure.  A critical care note dated on December 8, 2008, shows that the Veteran experienced renal failure which "resolved" with administration of intravenous (IV) fluids.  The critical care note also stated that nephrotoxins were to be avoided; thus, the Veteran continued taking a "broad spectrum" of antibiotics. 

On December 8, 2008, the Veteran underwent an I&D procedure of the left thigh.  The record documents that the Veteran provided informed consent for the surgery prior to the procedure.  The surgical note documents no complications.  According to the active medication list, Vancomycin and other antibiotics were still being administered at that point. 

Clinical records from December 9th reflect that the Veteran was still taking Vancomycin and Zosyn.  It is unclear when the Veteran was catheterized, but the clinical record from December 9th indicates that the foley catheter was draining yellow fluids and that he was receiving fluids intravenously. 

A December 10 treatment note shows that the Veteran was still taking Vancomycin and Zosyn.  Active symptoms included left abdominal pain and decreased urine output.  The Veteran was given IV fluids with some improvement.  A swab of the left thigh wound/abscess revealed pain-sensitive proteus.  The treating physician noted that, in light of the positive culture, they could consider narrowing the antibiotic coverage to Ampicillin or Ceftriaxone.  It was again noted that "renal failure resolved" with IV fluids, but that nephrotoxins should be avoided. 

On December 11, 2008, Vancomycin and Zosyn were discontinued.  A clinical note states "restart ACE-I with normal renal function." 

Clinical records from December 12, 2008, document that the Veteran reported that he did not feel well and that he was experiencing increased back pain.  He specifically complained of "carrying a lot of fluid" in his extremities.  A staff physician's note from that day indicates that the acute renal failure as resolved and that there was no edema.  

On December 13, 2008, the Veteran stated that he felt well and there were no new symptoms or complaints.  Ampicillin and Sulbactam were listed in active medications.  

On December 14, 2008, the Veteran complained of back pain that was noted to be well-controlled.  The diabetic ketoacidosis was noted to be resolved.

On December 15, 2008, the Veteran again complained that he was carrying a lot of fluid in his extremities.  However, he also reported that he felt well and wanted to go home.  He was discharged from the hospital later that day.  Treatment notes establish that a social worker had arranged for home wound care.  

Treatment records following the Veteran's discharge show diagnoses relating to congestive heart failure (see private treatment record dated in May 2009), non-ischemic cardiomyopathy (see private treatment record dated in March 2012), and Stage III chronic kidney disease (see private treatment record dated in February 2013). 

Again, the Veteran contends that the antibiotics he was given during the course of his hospitalization resulted in renal failure and/or decreased kidney function, which in turn, resulted in various heart problems.  He also contends that VA was negligent in not properly monitoring his kidney function during the hospitalization so as to prevent further kidney damage.
 
The Board first finds that, since the Veteran's December 2008 VA hospitalization and treatment, he has developed additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease.  These diagnoses are confirmed by medical records.  Medical records do not establish that the Veteran had these disabilities prior to his admittance at VA on December 6, 2008.  Among these records is a November 2003 VA treatment record that shows that the Veteran did not have any active cardiopulmonary process.  A November 2008 VA orthopedic examination report, which discusses the Veteran's medical history including his diabetes  mellitus and prior hospitalization, but makes no mention of any cardiac or kidney symptoms or disability.  Renal failure is not documented in the VA and private treatment records dated prior to December 6, 2008.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

The next question is whether the additional disabilities are a result of the VA treatment.  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease were not incurred as a result of the VA hospitalization and treatment from December 6, 2008, to December 15, 2008.  

Two VA opinions have been obtained.  After a review of the Veteran's claims file, to include a review of the VA hospitalization discharge summary and the medical treatises in the claims file, the November 2009 VA examiner found that he "could not find any evidence, based on a review of documentation concerning the discharge summary and other medical record notes, where any heart condition or kidney function was specifically due to antibiotic reaction to surgery for cellulitis with abscess to the left thigh."  
The November 2009 VA examiner reasoned that the care provided to the Veteran was "quite exemplary."  The examiner noted that the Veteran was admitted to the St. Louis VA hospital in December 2008 for a thigh abscess for which operative intervention was performed with a great deal of discharge noted from the wound.  The examiner stated that it appeared that the Veteran's kidney function studies did increase temporarily, but that they appeared to have resolved.  Acute renal failure was noted on the problem list.  The examiner stated that during severe illnesses, renal function tests may show a decrease in renal function, which many times, is temporary.  The examiner believed such a temporary decrease in function was what occurred during the Veteran's VA hospitalization.  The examiner also pointed out that the Veteran was recently diagnosed with congestive heart failure, cause unknown, but that the cardiologist indicated that it could be due to the Veteran's obesity and obstructive sleep apnea.  The VA examiner stated that the Veteran has a "host of numerous and complicating medical comorbidities."  The examiner also noted that there was no mention of specific antibiotic-induced renal complications in the Veteran's December 2008 VA hospitalization discharge summary and no mention of renal failure in any of the follow-up cardiology visits.

Another VA medical opinion was obtained in February 2014.  Following a review of the claims file, to a include a review of the VA hospitalization discharge summary and the medical treatises in the claims file, a different VA examiner found that it was less likely than not that the Veteran had an additional disability as a result of VA treatment and hospitalization from December 6, 2008, to December 15, 2008, to include renal/kidney impairment and/or heart problems, such as congestive heart failure or cardiomyopathy.  

As support for his opinion, the February 2014 VA examiner reviewed and cited to the pertinent post-service VA treatment records dated from August 2011 to February 2013.  Specifically, the examiner pointed to a February 2013 VA treatment record, which diagnosed the Veteran with "Chronic kidney disease, Stage III (moderate), presumed secondary to hypertension (HTN) and diabetes mellitus (DM)."  The examiner also pointed to a February 2012 VA treatment record, which diagnosed the Veteran with "chronic kidney disease due to diabetic nephropathy . . . associated with diabetes mellitus and hypertension."  An August 2011 VA treatment record found the Veteran to have "likely chronic kidney disease related to his DM and hypertension."  

As further support for this opinion, the February 2014 VA examiner reviewed the VA hospitalization records from December 6, 2008, to December 15, 2008.  The examiner pointed out that there was improvement in the Veteran's kidney function throughout his hospital stay.  For example, creatinine of 2.0 was noted on December 7, 2008, and creatinine of 1.7 was noted later that day.  Vancomycin was started on December 8, 2008, and creatinine of 1.5 was noted that day.  A creatinine of 1.4 was shown on December 9, 2008.  A creatinine of 1.2 was demonstrated on December 10, 2008.  A creatinine of 1.2 was noted on December 11, 2008.  A creatinine of 1.1 was documented on December 12, 2008.  Creatinine of 1.2 was noted on December 14, 2008.  The examiner also pointed out that on December 11, 2008, the Veteran was taken off Vancomycin in favor of Unasyn due to culture results and not due to kidney issues.  The examiner also found that the medical records of December 2008 noted that the Veteran's therapeutic levels were monitored for Vancomycin.  High levels of Vancomycin were not found.  Borderline values were not found.  

Additionally, the February 2014 VA examiner indicated that the medical records support that the Veteran had acute renal failure on admission to the VA emergency room and hospital.  The examiner stated that it is commonly known that dehydration caused by diabetic ketoacidosis causes acute renal insufficiency and that, on admission to the VA hospital, the Veteran was in diabetic ketoacidosis.  Finally, the examiner stated that the addition of Vancomycin to the Veteran's treatment plan did not negatively affect his creatinine level or kidney function.  Thus, the examiner found that the Veteran's claim that Vancomycin caused his kidney problems was "most likely erroneous" as his creatinine improved during the addition of Vancomycin.  In addition, the examiner determined that medical records supported good monitoring of the Veteran's Vancomycin levels without evidence of high levels and the records support good improvement in hydration throughout his hospital stay as encouraged while using Vancomycin in the articles submitted by the Veteran.

The examiner particularly considered one of the articles submitted by the Veteran (See Drug-Induced Nephrotoxicity, American Family Physician 2008 Sep 15; 78(6) 473-750), which noted that Vancomycin can cause acute interstitial nephritis.  However, the examiner found that, claims file review revealed no evidence of acute interstitial nephritis during the Veteran's VA hospital stay from December 6, 2008, to December 15, 2008.

There are no medical opinions to the contrary of these VA medical opinions.  Therefore, the Board finds that the Veteran's additional disabilities of congestive heart failure, non-ischemic cardiomyopathy, and Stage III chronic kidney disease were not caused by VA treatment, specifically, the VA hospitalization and treatment from December 6, 2008, to December 15, 2008, to include the antibiotics administered during this time.  Since the Veteran has not satisfied the requirement of actual causation, the Board does not need to address proximate causation.  The claim cannot be granted without actual causation, and here, this element has not been satisfied.  38 C.F.R. § 3.361(c).

In forming this opinion, the Board has considered the lay statements from the Veteran, the Veteran's family, and the Veteran's friends, along with the medical treatises and sample Board decision submitted by the Veteran in support of his claim.  These articles suggest a correlation between acute renal failure and Vancomycin use.  See Journal of Nephrology and Renal Transplant, "Acute and Reversible Vancomycin Nephrotoxicity: Case Reports," JNRT 1 (1) 2008: 4-10.  Other articles submitted suggest a correlation between reduced kidney function and heart failure.  However, these articles pertain to medical findings in general and not to the Veteran's specific circumstances.  Further, this evidence was reviewed by the VA examiners in forming their medical opinions.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the Veteran's additional disabilities were caused by the VA hospitalization and treatment) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his family and friends possess the medical expertise to provide such an opinion.  

In accordance with the JMPR, the Board has specifically contemplated the April 
2012 statement by the Veteran's niece.  In this statement, the niece indicates that the Veteran was diagnosed with congestive heart failure and reduced kidney function due to medical malpractice and that he learned that the antibiotic used during his VA treatment was hard on the kidneys when told by Dr. SW in a meeting regarding a release after the hospitalization.  The niece also relates that Dr. SW advised the Veteran that the antibiotic given to him had caused his kidneys to fail and that he had cardiac complications during the surgery.  The niece states that "this was explained directly to Uncle [the Veteran], the Patient Advocate, and within eyesight and hearing of Aunt [the Veteran's wife] whom accompanied him to the hospital unknown to either of these VAMC personnel."

Similarly, in an October 2010 statement, the Veteran's wife described a conversation between Dr. SW and the Veteran in which Dr. SW said that the antibiotic given to the Veteran was hard on his heart and kidneys which is why he had the injury to his heart and why his kidneys had failed.  She then recounts the statements made back and forth between Dr. SW and the Veteran, which purportedly included queries by the Veteran regarding the amount of IV fluids he was given during his treatment and relating to him having so much swelling in the hospital that he couldn't wear clothes.   This conversation reportedly took place when meeting with Dr. SW regarding a work release.   

While the Board acknowledges that the Veteran's wife and niece are competent to speak to what they have been told, the Board determines that the statements lack sufficient credibility to counterbalance the other evidence of record.  Initially, the Board notes that the Veteran's niece is purportedly recounting what she was told by either the Veteran or, more likely, the Veteran's wife as she explicitly states that the physician's comments about the antibiotic were made to the Veteran, the Patient Advocate and within "hearing and eyesight" of her the Veteran's wife.  Thus, the Veteran's niece was not present at the time these statements were made and received them secondhand.  
Moreover, the Board questions the accuracy of the information the niece was provided.  First, the niece indicates that the Veteran's wife was in a position to hear and see the conversation taking place, without her presence being known by either the physician or patient advocate.  If that was the case, the Board questions the completeness of the information and understanding by the Veteran's wife of what Dr. SW purportedly said.  The Board notes that the Veteran's spouse, in her statement, merely recounts the back and forth between the physician and the Veteran, suggesting that she and the Veteran were both directly told these details about the Veteran's treatments by Dr. SW.

Even so, the Board observes that at his May 2012 hearing, the Veteran offers no testimony indicating that a VA physician told him that the antibiotics caused his heart and kidney problems, and he has not made such assertions in any other statements provided to VA.  While he offered testimony as to the symptoms he experienced in the hospital, e.g. swelling and chest discomfort, and to treatment he received, he did not provide material evidence suggesting that a VA physician had advised him of the fault of VA in this matter.  The Veteran does not even recall a conversation with the physician.  Rather, he testified that he was seen by VA in February 2009, at which point he was diagnosed with congestive heart failure and that he did not return to VA after that.  His testimony further suggests that he developed difficulties with VA physicians with regard to the care that he received after the hospitalization.  The Board further observes that the work release statement provided by Dr. SW, which was the subject of the meeting during which the purported conversation about the antibiotics occurred, is dated in December 2008, prior to the February 2009 VA diagnosis of congestive heart failure and any chronic renal failure diagnosis.  

Finally, the statements about the Veteran's care during his hospitalization, by the Veteran, his wife, his niece, and his attorney are not supported by the VA treatment notes.  At the May 2012 hearing, the Veteran's attorney states that there was no documentation that the Veteran's kidney functions were checked during hospitalization.  In fact, the December 2008 VA hospital records are replete with laboratory findings that contain kidney values.  

The Veteran testified that he was swollen all over while in the hospital, but that no one gave him answers.  Yet while VA treatment records show that the Veteran was concerned with feelings of fluid retention while hospitalized, his treatment notes do not suggest that he was, in fact, retaining fluids to the extent of being swollen all over.  Moreover, not only do VA treatment notes from the hospitalization state that the acute renal failure was resolved, they explicitly state that there is no edema present.  The Board notes this discrepancy not to suggest that the Veteran is not competent to describe his perceived symptoms in this regard.  However, at the May 2012 hearing, the Veteran testified to be lethargic during the hospitalization because of his medication, which leads the Board to question the accuracy of his perceptions during that time.

Further, it is important to note that the Board is not questioning the credibility of the Veteran's wife and niece, but of their statements.  That is, the Board questions the accuracy of the recollections of the Veteran's wife of the conversation with the VA physician, just as the Board questions the accuracy of the Veteran's recollections.  And by extension, the Board questions the accuracy of the statement of the Veteran's niece with respect to the circumstances of the Veteran's VA treatment and the purported conversation with the VA physician.  Laypersons need not have any intent to deceive to be unreliable historians.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory); see also Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014).  The Board cannot completely ignore the fact that pecuniary interest in benefits may be considered when determining the credibility of a claimant's testimony.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In light of the above analysis, the Board determines that the lay statements of record are of less probative value than the medical opinions.   The only medical opinions of record addressing the claimed relationship are negative.  No competent and probative medical opinions linking his additional disabilities to his VA hospitalization and treatment have been presented.  The purported verbal statements in support of the claim were discounted above.  The VA examiners considered the lay statements, sample Board decision, and medical treatises in forming their medical opinions, but ultimately found that the Veteran's additional disabilities were not caused by his December 2008 VA hospitalization and treatment.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert, 1 Vet. App. at 55; see Ortiz, 274 F.3d at 1361.  Here, for the aforementioned reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disabilities, including congestive heart failure and reduced renal/kidney function, as result of treatment received during VA hospitalization from December 6, 2008, to December 15, 2008, to include the antibiotics administered during that time.  Thus, the Veteran's claim must be denied.


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disabilities, including congestive heart failure and reduced renal/kidney function, as result of treatment received during VA hospitalization from December 6, 2008 to December 15, 2008 is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


